Citation Nr: 0331778	
Decision Date: 11/17/03    Archive Date: 11/25/03	

DOCKET NO.  02-03 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
a dysthymic disorder. 

2.  Entitlement to an initial evaluation in excess of 
20 percent for diabetes mellitus. 

3.  Entitlement to an evaluation in excess of 10 percent for 
chloracne.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 1970 
and from December 1970 to December 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 2000 and July 2001 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

Upon review of this case, it would appear that the veteran 
currently seeks entitlement to a total disability rating 
based upon individual unemployability.  Inasmuch as that 
issue has not been developed or certified for appellate 
review, it is not for consideration at this time.  It is, 
however, being referred to the RO for clarification, and, if 
necessary, appropriate action.  


REMAND

The veteran in this case seeks an increased evaluation for a 
service-connected dysthymic disorder, as well as for diabetes 
mellitus and chloracne.  In pertinent part, it is argued that 
current manifestations of the disabilities at issue are more 
severe than presently evaluated, and productive of a greater 
degree of impairment than is reflected by the schedular 
evaluations currently assigned.  

In that regard, a review of the record discloses that the 
veteran last underwent VA examinations for compensation 
purposes in July 2000, more than three years ago.  Moreover, 
the veteran's skin disorder (chloracne) has yet to be 
evaluated under the revised regulations for evaluation of 
service-connected skin disorders which became effective 
August 30, 2002.  Under such circumstances, additional 
development must be undertaken prior to a final adjudication 
of the veteran's current claims.  

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  The VA has promulgated regulations to implement 
the provisions of this law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claims, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claims.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App.1983 (2002).  

The Board finds that, despite the fact that this file was in 
the possession of the RO until February 2003, the RO did not 
provide the veteran and his representative with either notice 
of the VCAA, or adequate notice of the information and 
evidence needed to substantiate his claims.  This lack of 
notice constitutes a violation of the veteran's due process 
rights.  Hence, the case must be remanded to the RO in order 
that the veteran and his representative may be provided with 
such notice.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or private, 
who treated the veteran for a dysthymic 
disorder, or chloracne since May 2001 or 
in the case of diabetes mellitus, since 
July 2001.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

2.  The RO should inquire of the veteran 
whether he is in receipt of Social 
Security Administration (SSA) disability 
benefits,  If the response is in the 
affirmative, the RO should obtain from 
SSA the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  The veteran should then be afforded 
additional VA psychiatric, dermatologic, 
and internal medicine examinations in 
order to more accurately determine the 
current severity of his service-connected 
dysthymic disorder, chloracne, and 
diabetes mellitus.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
conduction and completion of the 
examinations.  Moreover, a notation to 
the effect that this record review took 
place should be included in the 
examination reports.  All physicians must 
provide adequate support for their 
opinions.

Following completion of the dermatology 
examination, the examiner should 
specifically comment as to the presence 
(or absence) of exfoliation, exudation, 
or itching, and the extent of bodily 
involvement (by percentage).  The 
examiner should, additionally, 
specifically comment as to the need for 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs, and the 
duration of time for which such drugs are 
required.  The examiner should indicate 
to what extent, if any, the chloracne 
impacts on the veteran's ability to 
obtain and retain employment.  

Regarding the endocrinology evaluation, 
the physician is to indicate whether the 
veteran is insulin dependent, and 
requires the regulation of diet and 
exercise.  The examiner should indicate 
to what extent, if any, the diabetes 
mellitus impacts on the veteran's ability 
to obtain and retain employment.  

With reference to the psychiatric 
examination, the psychiatrist should 
indicate whether the manifestations of 
the dysthymic disorder result in either 
(a), (b), or (c), listed below:

(a)  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name. 

(b)  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships. 

(c)  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  The examiner should 
indicate to what extent, if any, the 
dysthymic disorder impacts on the 
veteran's ability to obtain and retain 
employment.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the 
veteran's claims file, and insure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A, and in 38 C.F.R. § 3.159 
are fully complied with and satisfied.  
Compliance requires that the veteran be 
notified, via letter, of any information, 
and any medical or lay evidence not 
previously provided to the Secretary that 
is necessary to substantiate the claims.  
A general form letter, prepared by the 
RO, not specifically addressing the 
disability or disabilities at issue, is 
not acceptable.  The RO must indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant, and which portion, if any, 
the Secretary will attempt to obtain on 
behalf of the claimant.  After the 
veteran and his representative have been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.

6.  Thereafter, the RO should 
readjudicate the issues of increased 
evaluations for service-connected 
dysthymic disorder, diabetes mellitus, 
and chloracne.  In so doing, the RO 
should specifically take into account the 
revised schedular criteria for the 
evaluation of skin disorders which became 
effective August 30, 2002.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until so notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



